Belen Betts, Individually, and
                                                                   as Executrix of the Estate of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 25, 2015

                                     No. 04-14-00473-CV

               ARC PARKLANE, INC. d/b/a Parklane West Healthcare Center,
                                   Appellant

                                               v.

   Belen BETTS, Individually, and as Executrix of the Estate of Delbert Betts, Deceased, and
                               Shirle Betts, and Dana Gibson,
                                          Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-10178
                           Honorable Larry Noll, Judge Presiding

                                        ORDER
        Appellant’s brief was due July 21, 2015; however, the court granted an extension of time
until August 20, 2015, to file the brief. On August 19, appellant filed an unopposed motion to
abate the appeal, stating that the parties have agreed to mediate on September 24, 2015, and asks
that the appeal be abated until October 8, 2015.

       We grant the motion and order the appellate deadlines are suspended until October 8,
2015. We order appellant must file either a motion that disposes of this appeal pursuant to
Texas Rule of Appellate Procedure 42.1 or its appellant’s brief by October 8, 2015.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court